Judgment of the County Court, Nassau County, rendered February 16, 1968, modified, on the law and the facts, by reducing the sentence on the first count of the indictment to the time served. As so modified, judgment affirmed. On May 14, 1968, by which date defendant had been incarcerated somewhat less than five months, he was released from the County Jail under a certificate of reasonable doubt. On May 17, 1968 he was notified by the Board of Parole by mail that he would be paroled on May 22, 1968, but that decision of the board was invalidated because of defendant’s said release from custody. On the argument of this appeal, defendant consented that this court obtain and consider a supplemental probation report covering the period since his sentence. This we have done. In our opinion, upon the whole record as thus supplemented. *633the interests of justice will be best served by reducing the sentence on the first count to the time served and leaving defendant on probation as provided in the sentence on the second count. Beldoek, P. J., Christ, Hopkins, Munder and Martuseello, JJ., concur.